Citation Nr: 1124638	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-24 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to payment of non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 1960 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the appellant wrote, in February 2010, on VA Form 21-4138 (Statement in Suppor of Claim), that he desired an informal conference with a Decision Review Officer (DRO) and wanted telephone contact with the DRO.  However, no such conference was scheduled.  As a result, the RO asked the appellant in an October 2010 to contact the RO if he still desired a personal hearing or informal conference with a DRO.  The appellant did not respond to the letter.  It is also observed that the appellant's representative, in the March 2011 Informal Hearing Presentation to the Board, did not indicate that the appellant still wanted a hearing or conference with the DRO.  In consideration of the foregoing, the Board finds that the appellant's request for a DRO hearing or conference has been withdrawn.  The Board will proceed with appellate review.  


FINDINGS OF FACT

1.  In the March 2005 decision, the RO denied the appellant's claim, on the bases that he was not entitled to non-service-connected death pension because the evidence reviewed showed that he had no wartime service and his service was only for "active duty for training", from May 1960 to December 1960, and not active duty.  

2.  Because the appellant did not appeal the March 2005 decision after being notified of the decision and his appellate rights, that decision is final.

3.  Evidence received subsequent to the March 2005 decision is either duplicative of evidence previously of record or does not relate to a previously unestablished fact necessary to substantiate the claim.    


CONCLUSIONS OF LAW

1.  The March 2005 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been presented, and the claim of entitlement to non-service-connected disability pension benefits is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this case, the Board recognizes that the appellant was not provided with VCAA notice with respect to his claim.  However, the U.S. Court of Appeals for Veterans Claims, quoting from the legislative history of the VCAA, has noted the "futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim. . . . Therefore, if a veteran with only peacetime service sought pension, no level of assistance would help the veteran prove the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has also held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.

II.  Pertinent Law, Facts, and Analysis

The appellant seeks to reopen a previously denied claim for entitlement to non-service-connected disability pension benefits. 

As a preliminary matter, the Board notes that the appellant previously filed a claim for disability pension benefits in February 2005, which was denied in March 2005 decision.  

The appellant's current claim, filed in September 2009, is grounded upon the same factual basis as the previous claim, which was denied in the March 2005 decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold" and "reasonable possibility of substantiating the claim" may not be considered as a separate determination). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In February 2005, the appellant filed his original claim for disability pension benefits.  In the March 2005 decision, the RO denied the appellant's claim, on the basis that he was not entitled to non-service-connected death pension because the evidence reviewed showed that he had no wartime service and his service was only for "active duty for training", from May 1960 to December 1960, and not active duty.  The RO further explained that, to qualify for pension benefits, the appellant must have at least 90 days active military service, part of which was during a wartime period; or any number of days of military service during a period of war when discharged for a disability incurred in or aggravated by service or when service-connected for a disability which would have justified a discharge from service; and income and networth which meet specific requirements; and disabilities which prevent getting and keeping gainful employment.  The appellant received notification of that decision and his appellate rights in March 2005, but did not appeal the decision.  Thus, the March 2005 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the March 2005 decision included the VA Form 21-526 filed in February 2005; the DD Form 214; the 
VA Form 21-526 filed in May 1992; service treatment records; and written statements from the appellant and/or his representative.  

Since the March 2005 denial of the claim, additional evidence has been presented.  This evidence includes the VA Form 21-527 dated September 2009; and additional written statements submitted by the appellant in support of her claim/appeal.
  
The Board has reviewed the evidence associated with the claims folder since the March 2005 decision.  However, the evidence does not qualify as new and material evidence and is, therefore, insufficient to reopen the claim.  

Upon review of the evidence, the Board notes that the evidence is essentially cumulative and duplicative of evidence previously considered at the time of the March 2005 decision.  The evidence continues to reflect that the appellant had service from May 1960 to December 1960 and did not serve in the Republic of Vietnam.  The appellant has presented no evidence to show that he had active duty during a wartime period.  

The appellant's claim was previously denied because the evidence reviewed showed that he had no wartime service and his service was only for "active duty for training", from May 1960 to December 1960, and not active duty.  None of the evidence associated with the claims folder since the March 2005 decision shows that the appellant has qualifying service for entitlement to disability pension benefits.  

While the Board recognizes that the RO wrote in the September 2009 decision that service records showed that the appellant served on active duty from May 1960 to December 1960, there is no evidence in the record that the appellant had active duty, rather than ACDUTRA, during that period.  Thus, it appears that the RO's notation was merely a typographical error.  

Further, even assuming that the appellant did have active duty during that period, he has not had any service during a wartime period.  See 38 U.S.C.A. § 101 (containing definitions of various periods of war).  Therefore, he still would not be entitled to disability pension benefits.      

For these reasons, the evidence associated with the claims folder since the March 2005 denial may be not be considered new because it is essentially duplicative of evidence considered by VA at the time of that decision.  Further, the evidence is not material because it does not relate to a previously unestablished fact necessary to substantiate the claim.  

Accordingly, because the Board has determined that new and material evidence has not been presented, the appellant's request to reopen the previously denied claim for non-service-connected disability pension benefits is denied.  


ORDER

New and material evidence has not been submitted, and the claim of entitlement to non-service-connected disability pension benefits is not reopened.  The appeal is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


